Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein the NOx concentration measured upstream of the SCR catalyst is identified as NH3 if a ratio between the NOx concentration measured downstream of the SCR catalyst and the NOx concentration measured upstream of the SCR catalyst is greater than a first threshold value, a difference between the NOx concentration measured upstream of the SCR catalyst and the NOx concentration measured downstream of the SCR catalyst is greater than a second threshold value; and wherein the injected watery urea solution is reduced when the ratio between the NOx concentration measured downstream of the SCR catalyst and the NOx concentration measured upstream of the SCR catalyst is less than or equal to a first threshold value, and the difference between the NOx concentration measured upstream of the SCR catalyst and the NOx concentration measured downstream of the SCR catalyst is less than or equal to a second threshold value” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1 and 7; 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746